EXHIBIT Asia Pacific Wire & Cable Corporation Commences Share Repurchase Program TAIPEI, Taiwan, Dec. 19, 2012 (GLOBE NEWSWIRE) Asia Pacific Wire & Cable Corporation Limited (Nasdaq:APWC) ("APWC" or the "Company"), a leading manufacturer of wire and cable products for the telecommunications and electric-power industries in selected Asia-Pacific markets, today announced the commencement of its previously announced share repurchase program. On October 5, 2012, the Company announced the approval of a share repurchase program, pursuant to which the Company is authorized to repurchase up to $2 million worth of its common shares over the next 12 months. The Company has retained a financial advisor as manager of the share repurchase program, which will be conducted in accordance with Rule 10b-18 under the Securities Exchange Act of 1934, as amended. The Company expects to implement this share repurchase program in a manner consistent with market conditions and the interest of its shareholders. The common shares may be repurchased on the open market, in privately negotiated transactions, in block trades or otherwise. The timing and the extent of any purchases will depend upon market conditions, the trading price of the common shares and other factors, and subject to the restrictions relating to volume, price and timing under applicable laws and regulations. The share repurchase program will be funded from existing cash on hand and cash generated from operations.
